Citation Nr: 1604825	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for sleep apnea to include as secondary to service-connected deviated septum.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected deviated septum.

3.  Entitlement to service connection for premature ventricular contractions (PVC) or chest pains, to include as secondary to service-connected deviated septum.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to February 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected deviated septum caused or aggravated his sleep apnea, which lead to PVCs, which lead to an anxiety disorder.  With respect to sleep apnea, the Veteran contends improvement in his sleep apnea symptoms following surgical correction of his deviated septum (septoplasty) in May 2011 demonstrates that his deviated septum caused or aggravated his sleep apnea.

In September 2012, a VA examiner opined that an August 2011 post-septoplasty sleep study "clearly" shows that the septoplasty did not improve the Veteran's sleep apnea.  The examiner noted that the Veteran was diagnosed with mild obstructive sleep apnea in July 2009 based on a 3-day home-sleep study that demonstrated an apnea-hypopnea index (AHI) of 12.3.  AHI is a numerical measure that accounts for the number of pauses in your breathing per hour of sleep.  The examiner noted that the August 2011 post-septoplasty sleep study, performed at West Valley Medical Center performed, demonstrated an AHI of 20.2.  The examiner explained that the increased AHI objectively shows that the Veteran's sleep apnea worsened since the May 2011 septoplasty.  The examiner's report notes that a VA treatment record, dated July 14, 2011, shows that the Veteran's AHI was 1.1 after his septoplasty.

Significantly, the August 2011 sleep study has not been associated with the claims file and must be obtained.  This record is central to the disposition of the Veteran's claim because it is the crux of the September 2012 medical opinion, that the Veteran's sleep apnea did not get worse after the septoplasty, and contrary to the July 14, 2011, VA treatment record, which shows improvement since the septoplasty.

The claims for service connection for PVCs and a psychiatric disorder are also remanded, as they are inextricably intertwined with the sleep apnea claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from July 2012.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization and consent to release information to VA, for West Valley Medical Center, namely its August 2011 sleep study, as well as any other private treatment provider who has treated the Veteran's sleep apnea.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to sleep apnea.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



